Citation Nr: 1241787	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  09-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstruction of the lacrimal drainage system of the left eye.  

2.  Entitlement to service connection for obstruction of the lacrimal drainage system of the left eye.  

3.  Entitlement to service connection for loss of eyelashes of the right eye, including as secondary to service-connected obstruction of the lacrimal drainage system of the right eye.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 30, 1979, to February 16, 1984, and from February 17, 1984, to October 25, 1985.  The Veteran's discharge for his period of service ending on February 16, 1984, was an honorable discharge.  However, the Veteran's discharge for his second period of service beginning on February 17, 1984, was a dishonorable discharge.  Under VA laws and regulations, and for benefits purposes, an "appellant" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2012).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2012).  A "discharge" or "release" includes retirement from the active military, naval, or air service.  38 C.F.R. § 3.1(h).  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and an October 2008 rating decision of the VA RO in Atlanta, Georgia.

The Veteran was advised in February 2011 correspondence that he was scheduled for a hearing before a Decision Review Officer (DRO) at the RO in Atlanta, Georgia in March 2011.  The Veteran submitted a statement in March 2011 and indicated that he did not desire a hearing before a DRO and instead wanted to testify at a hearing before the Board.  The Veteran was advised in August 2012 correspondence that he was scheduled for a hearing before a member of the Board in September 2012.  The Veteran failed to report for the hearing and his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d)

The issue of entitlement to service connection for obstruction of the lacrimal drainage system of the left eye and entitlement to service connection for loss of eyelashes of the right eye are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a watery left eye was last denied by a rating decision dated in June 2004.  The Veteran did not appeal the denial.

2.  The evidence received since the prior rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for obstruction of the lacrimal drainage system of the left eye.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for obstruction of the lacrimal drainage system of the left eye has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for obstruction of the lacrimal drainage system of the left eye, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran originally submitted a claim of entitlement to service connection for a watery eye left eye in February 1986.  The claim was denied by the RO in a rating decision dated in May 1987.  While the notice of the denial and notice of appellate rights are not of record, the Veteran demonstrated actual knowledge of the denial in a February 2004 letter.  The evidence does not show that a notice of disagreement was submitted with that decision and the RO's decision consequently became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  In addition no new and material evidence was received within one year of that rating decision.  See 38 C.F.R. § 3.156(b) (2012).  The Veteran also submitted a claim of entitlement to service connection for a watery left eye in April 2003.  The claim was denied by the RO in a rating decision dated in June 2004.  Notice of the denial and notice of appellate rights were provided at that time.  The Veteran did not perfect an appeal of that decision and the RO's decision consequently became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  In addition no new and material evidence was received within one year of that rating decision.  See 38 C.F.R. § 3.156(b) (2012).  As a result, service connection for a watery left eye (claimed as obstruction of the lacrimal drainage system of the left eye) may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A claim of entitlement to service connection for watery left eye was last denied in a June 2004 rating decision.  The evidence of record at the time of the June 2004 rating decision consisted of the Veteran's service treatment records; private treatment reports from Georgia Regional Hospital, Grady Memorial Hospital, and Morehouse Medical Associates; VA outpatient treatment reports; and VA examination reports dated in March 1987, May 1989, and August 2002.

The Veteran's claim of service connection for a watery left eye was initially denied in a May 1987 rating decision based on the March 1987 VA examination report did not show he had a watery left eye disability.  The claim was last denied in a June 2004 rating decision because the RO determined that the evidence of record did not show a diagnosis of obstruction of the lacrimal drainage system of the left eye.  

The Veteran most recently submitted a claim for service connection for obstruction of the lacrimal drainage system of the left eye in February 2006.  Evidence received since the June 2004 rating decision consists of additional VA treatment reports and a July 2009 operative report; an undated statement from the Veteran's VA eye surgeon; a statement from the Veteran's private physician at Morehouse Medical Associates, Inc.; a VA examination report dated in September 2009; and statements from the Veteran. 

Because the evidence received since June 2004 rating decision was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the evidence is new and also material.  38 C.F.R. § 3.156 (2012).  In May 1987, the RO determined that there was no evidence of a diagnosis of watery eyes.  In June 2004, the RO determined that there was no evidence of an obstruction of the lacrimal drainage system of the left eye.  Since the prior denial, the Veteran has submitted statements from both his VA surgeon and a private physician which indicate that the Veteran has a closure or blockage of the lacrimal system of the left eye which is related to service.  That evidence reveals a diagnosis of an obstruction of the lacrimal drainage system of the left eye and suggests a relationship between the obstruction of the lacrimal drainage system of the left eye and the Veteran's service, which was lacking at the time of the previous denials.  

The Board concludes that the evidence is neither cumulative nor redundant, and that the new evidence raises a reasonable possibility of substantiating the claim.  Therefore, as new and material evidence has been received, the claim is reopened.  To that extent only, the claim is allowed.  
  
The underlying claim for service connection for obstruction of the lacrimal drainage system of the left eye will be remanded for additional development.


ORDER

The claim of entitlement to service connection for obstruction of the lacrimal drainage system of the left eye is reopened.  To that extent only, the appeal is granted.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the underlying claim of service connection for obstruction of the lacrimal drainage system of the left eye and the claim of service connection for loss of eyelashes of the right eye can be reached.  

The Veteran claims that he has obstruction of the lacrimal drainage system of the left eye directly related to service and loss of eyelashes of the right eye secondary to his service-connected obstruction of the lacrimal drainage system of the right eye.  

Associated with the claims file is a letter from the Georgia Department of Labor which indicates that the agency was determining the Veteran's eligibility for disability benefits.   Associated with the letter is an authorization to release information to the Social Security Administration (SSA) signed by the Veteran.  It is unclear whether the Veteran is in receipt of SSA disability benefits.  However, the Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to SSA disability benefits must be requested.

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's available service medical records reflect that the Veteran had a chronic recurrent tear duct obstruction since 1981.  The records do not indicate if the obstructed tear duct was for the right, left, or both eyes.  The post-service medical records reflect that the Veteran underwent a dacryocystorhinostomy in both eyes at VA in July 2009.  His VA surgeon indicated that he had tear duct surgery for lacrimal obstruction in both eyes and should be service-connected for both eyes.  

The Veteran was apparently scheduled for a VA examination for both his claim of service connection for lacrimal obstruction of the left eye and loss of eyelashes of the right eye in January 2009.  Although there is a copy of a notice of VA examination letter which was sent to the Veteran via certified and first class mail, the Veteran has indicated that he did not receive any notice of the examination.  Moreover, the address listed on the notice letter is not the most current address of record for the Veteran.  Consequently, the Veteran should be scheduled for another VA eye examination.  

VA outpatient treatment records dated through May 2010 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after May 2010 should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to identify any additional records that are relevant to his claims.

Accordingly, the case is REMANDED for the following action:

1.   Obtain any VA medical treatment reports dated since May 2010. 

2.  Request all documents pertaining to any award of benefits to the Veteran from the SSA, and specifically request a copy of the decision awarding any benefits and copies of the medical records upon which the SSA based its decision.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Request that the Veteran identify any additional records, including medical records that are not already of record, that are relevant to his claims.  Provided that the records are sufficiently identified and that the Veteran provides any necessary authorization forms, attempt to obtain the records.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his claimed obstruction of the lacrimal drainage system of the left eye and loss of eyelashes of the right eye.  The claims file should be made available to and reviewed by the examiner and the examiner should note such review in the examination report.  

Following evaluation of the Veteran, the examiner must express opinions as follows:

(a)  Is it at least as likely as not that the Veteran's obstruction of the lacrimal drainage system of the left eye began in or is otherwise the result of his active service including treatment for recurrent tear duct obstruction.  A complete explanation for the opinion must be provided.

(b)  The examiner should also indicate whether the Veteran has loss of lashes of the right eye and if so, the examiner must express an opinion as to whether it is at least as likely as not that loss of lashes of the right eye began in or is otherwise the result of his active service including treatment for recurrent tear duct obstruction.  A complete explanation for the opinion must be provided.

(c)  The examiner must also indicate whether the Veteran's loss of lashes of the right eye was caused by service-connected obstruction of the lacrimal drainage system of the right eye.  A complete rationale for any opinion expressed must be provided in a legible report.  

(d)  The examiner must also indicate whether the Veteran's loss of lashes of the right eye was aggravated (increased in severity beyond the natural course of the condition) by the service-connected obstruction of the lacrimal drainage system of the right eye.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's loss of lashes found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.
A complete explanation for the opinion must be provided.

5.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


